DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Reason for Allowance
Claims 1-14 are allowed.
Please note the applicant is issued a US patent 10985726 on April 20, 2021, with claims 1, 7 and 9 almost similar respectively to the claims 1, 13 and 7 of the current application. However, the only difference is that “a depth of the groove is equal to a thickness of the at least one finger” instead of “the depth of the groove is less than a thickness of the at least one finger” in the current application. 
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    568
    1847
    media_image1.png
    Greyscale

Figs. 15 & 19 of Tai (left) and Fig. 10 of Kadota (right) reproduced for ease of reference.  
Independent claims 1, 7 and 13 are allowed over the prior arts of record Tai et al. (US 2010/0123367, cited by the applicant), and Kadota et al. (US 2014/0145556, cited by the applicant). Tai teaches in Fig. 19 a third embodiment where the IDT electrode 208 is duplicated at the bottom of the piezoelectric diaphragm of an acoustic resonator similar to the invention (§0071 and §0085-§0087). However, Tai doesn’t teach that any finger of the IDT is disposed in a groove in the diaphragm. There is no groove in the piezoelectric diaphragm 206 as claimed. 
Kadota also teaches in Fig. 10 an acoustic resonator similar to Tai, however, no groove in the piezoelectric diaphragm 3 is explicitly taught by Kadota.
All other claims are dependent from claims 1, 7 and 13 and therefore allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843